Order entered April 21, 2020




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-19-00852-CR

                  HECTOR MANUEL CARREON, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

               On Appeal from the 204th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1711409-Q

                                      ORDER

      Before the Court is appellant’s third motion for extension of time to file his

brief. Appellant requests a ninety-day extension in light of the current Covid-19

pandemic, which has locked down prisons and hindered access to the prison law

library. Appellant’s motion is GRANTED. We ORDER appellant’s brief to be

filed by July 21, 2020.

      We DIRECT the Clerk to REMOVE the above appeal from submission on

May 26, 2020. The appeal will be resubmitted in due course.
/s/   DAVID L. BRIDGES
      PRESIDING JUSTICE